Citation Nr: 1422211	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran recently asserted that there were outstanding VA treatment records pertaining to his claimed bilateral hearing loss and tinnitus.  See the Veteran's statement dated March 2014.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service treatment records (STRs) documented repeated audiological testing.  See the STRs dated January 1976, March 1976, July 1976, and April 1977.  The do not show hearing loss as defined by VA, but VA examiner has interpreted the July 1978 separation examination as showing deterioration in hearting at 4000 hertz; additionally, the Veteran complained of impaired hearing in the July 1978 report of medical history.

The Veteran was afforded a VA audiological examination in October 2010 with an addendum in April 2012.  The examiner did not provide reasons for the professed inability to provide some opinions without resort to speculation.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner also did not explicity opine as to whether any of the current hearing loss was related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for hearing loss or tinnitus since March 2011.

If records cannot be obtained, inform the Veteran and tell him what efforts were made to obtain the reco

2. Then, schedule the Veteran for a VA audiological examination to determine whether current hearing loss or tinnitus is related to service.  The examiner should review the claims file and note such review in the examination report or addendum.

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed hearing loss and tinnitus had their clinical onset in service or are otherwise in whole or part related to the Veteran's military service, to include his conceded acoustic trauma/noise exposure.  

In rendering this opinion, the examiner should address the Veteran's competent assertions of continued hearing and tinnitus problems since service.

Reasons should be given for all opinions.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the inability to provide the needed opinion is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hinidn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

